Title: From Thomas Jefferson to Daniel and Theodorick Fitzhugh, 11 November 1785
From: Jefferson, Thomas
To: Fitzhugh, Daniel,Fitzhugh, Theodorick



Gentlemen
Paris Nov. 11. 1785.

I received last night your favour of the 7th. and put this under cover to Monsr. Limouzin desiring him to furnish you with four hundred livres which I will pay to his order on sight. I trouble you with some other letters, and would be obliged to you to inform me when you think you shall probably sail as I would still wish to write to Mr. Jay. I really condole with you on your delay, which the season of the year renders so interesting. I wish you a safe voiage; a pleasant one I know you cannot have: and am with much esteem Gentlemen your most obedt. hble. servt.,

Th: Jefferson

